DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-14) in the reply filed on 01 June 2022 is acknowledged.  The Applicant traversed the election. However, the arguments are rendered moot in view of the allowability of the elected Group. Claims 1-14 are allowable, and as such the nonelected claims (15-19) are hereby rejoined and fully examined for patentability under 37 CFR 1.104. And pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions, as set forth in the Office action mailed on 14 April 2022, is hereby withdrawn.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The closest prior art is considered to be Sherman et al. (US Patent Application Publication 2007/0148475). Sherman et al. teaches adhesive compositions comprising polydiorganosiloxane polyamide copolymers and tackifiers (abstract and claim 1).  Solvents can also be present, such as aliphatic hydrocarbons (paragraph [89]).  The adhesive composition, once prepared, is not described as a gel but appears to be such a form, as it is described as a clear viscous adhesive composition (paragraph [108]).  Further, it is removable once dry, as demonstrated by the film formed and the glass peel test performed on the examples.
However, Sherman et al. does not suggest the inclusion of an aminosilicone, and such ingredients would not have been suggested to one of ordinary skill in the art to be included in the adhesive composition. Further, the specification demonstrates that there are unexpected benefits to the claimed invention, as the invention provides for improved peel adhesion (see examples).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699